867 F.2d 612
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Ezell ANDERSON, Jr., Plaintiff-Appellant,v.DEFENSE LOGISTICS AGENCY, Defendant-Appellee.
No. 87-2649.
United States Court of Appeals, Ninth Circuit.
Submitted* Aug. 23, 1988.Decided Jan. 30, 1989.
Before WALLACE, SNEED and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Anderson appeals pro se the district court's dismissal of his Title VII employment discrimination complaint against the Defense Logistics Agency (DLA).  We affirm.


3
The district court properly dismissed Anderson's Title VII claim.  Anderson failed to name or notify the proper defendant, the director of the DLA, within the period of time allowed by statute.  42 U.S.C. Sec. 2000e-16(c).  The district court correctly determined that Anderson could not amend his complaint to name the director of the DLA after the statutory period had expired.  Federal Rule of Civil Procedure 15(c) permits an amendment changing parties to relate back to the date of the original pleading only when the substituted party has received actual notice before the statutory period has run.   Schiavone v. Fortune, 477 U.S. 21, 30 (1986).  Because Anderson failed to notify the director of the DLA of the institution of his action within the statutory period, rule 15(c) does not apply and Anderson cannot amend his complaint.   Cooper v. United States Postal Serv., 740 F.2d 714, 716-17 (9th Cir.1984).  We need not reach whether the district court failed to rule on Anderson's motion for appointment of counsel because any error would be harmless since he moved for counsel after it was too late to correct the deficiencies in his pleading.  See 28 U.S.C. Sec. 2111.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3